DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 7-13 and 15-19 are pending and examined herein.
Claims 6, 14 and 20 are cancelled.

Applicant’s Response
Applicant's response, filed December 16, 2020, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Specification
The disclosure is objected to because of the following informalities: 
At paragraphs 4, 40-46 of the originally field specification the term “computer readable” should be hyphenated as “computer-readable” as this is the term recognized in the art.
At paragraph 41 of the originally field specification the term “random access” should be hyphenated as “random-access” as this is the term recognized in the art.
At paragraph 41 of the originally field specification the term “per se” should be italicized as “per se”.
.
Appropriate correction is required.

Claim Objections
Claim 9 objected to because of the following informalities:  
In claim 9 line 3, the term “computer readable” should be hyphenated as “computer-readable”.  
Appropriate correction is required.

Claim Interpretation
The following recitations in the claims directed to contingent limitations are not considered as required in the method recited in claim 1. See MPEP 2111.01.
In claim 1, lines 7-8: “....randomly fragmenting , by the processor, the metagenomic read into two read fragments”. This step is conditioned to determining that a metagenomic read does not exactly match one or more gene sequences.
In claim 1, lines 12-13 “....iteratively and randomly further fragmenting the read fragments until all resultant read fragments exactly match one or more of the plurality of gene sequences”. This step is only required when there is a read fragment that does not exactly match one or more of the plurality of gene sequences.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 


Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”) and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): Yes, the claims are directed a method, a computer program product and a system.
 (2A)(1): Claim 1 (method) is directed to the following abstract ideas which encompass mental processes: comparing, by the processor, the metagenomic read to a genomic database comprising a plurality of gene sequences; randomly fragmenting, by the processor, the metagenomic read into two read fragments; comparing, by the processor, the read fragments to the genomic database comprising the plurality of gene sequences; iteratively and randomly fragmenting the read fragment until all resultant read fragments exactly match one or more of the plurality of gene sequences and generating, by the processor, an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences.
Claim 9 (program) is directed to the following abstract ideas which encompass mental processes: comparing the metagenomic read to a genomic database comprising a plurality of gene sequences; randomly fragmenting the metagenomic read into two read fragments; comparing the read fragments to the genomic database comprising the plurality of gene sequences; iteratively and randomly fragmenting the read fragment until all resultant read fragments exactly match one or more of the plurality of gene sequences and generating an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences.
Claim 16 (system) is directed to the following abstract ideas which encompass mental processes: compare the metagenomic read to a genomic database comprising a plurality of gene sequences; randomly fragment the metagenomic read into two read fragments; compare the read fragments to the genomic database comprising the plurality of gene sequences; iteratively and randomly fragment the read fragment until all resultant read fragments exactly match one or more of the plurality of gene sequences and generate an identification of the taxonomic entity based at least in part on an exact match between a read and one or more of the plurality of gene sequences.
These limitations are processes that, under the broadest reasonable interpretation, cover performance in the mind. In claims 1, 9 and 16, other than reciting a “processor” and a “processing circuit” for performing said processes, nothing in the claims elements precludes said steps from practically being performed in the mind. A comparison of a read obtained from a sequencing with a plurality of gene sequences can be performed mentally. Likewise the process of iteratively fragmenting said read in two fragments followed by further comparison of said fragments to a plurality of gene sequences can be performed mentally or by pen and paper. Finally, the identification of an taxonomic entity can be performed mentally by comparing a read to a reference sequence associated with said taxonomic entity.
“Claims directed to nothing more than  judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
(2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional elements:
Claim 1 (method): a processor and receiving a metagenomic read of a sample.
Claim 9 (device): a computer-readable storage medium and receiving a metagenomic read of a sample.
Claim 16 (device): a processor and receive a metagenomic read of a sample. 
This combination of elements does not integrate the exception into a practical application because it does not impose any meaningful limits on practicing the abstract ideas. In claims 1, 9 and 16 the processor and the computer storage readable medium are generic computer element recited at a high level of generality. In particular, the generic processor limitation is no more than mere instructions to apply the exceptions using a generic computer component. The step of receiving a metagenomics read of a sample is a data gathering step wherein said data is used in the comparing, fragmenting and generating (abstract) steps. Accordingly, these additional elements do not integrate the exception into a practical application because none of these elements either alone or in combination meaningfully limit the exceptions. In particular, the combination of additional elements do not use the mathematical Accordingly the claims are directed to an abstract idea.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the combination of additional elements do not integrate the exception into a practical application. The combination of elements does not amount to significantly more than the exception itself. Processors and computer-readable mediums are generic computer elements which are well-understood, routine and conventional. See DDR Holdings (Fed. Cir. 2014).  The step of receiving a metagenomic read is well-understood, routine and conventional in the field of metagenomic analysis. Evidence of this fact can be found in Kunin, V. et al.; “A bioinformatician’s Guide to Metagenomics”; Microbiology and Molecular Biology Reviews, Dec. 2008, pg. 557-578. This element does not confine the use of the abstract ideas to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


35 USC 101 Rejections- Response to Arguments.
	Applicant’s arguments filed on December 16, 2020 have been considered. The Applicant asserts the following:
1) That “that the claim limitations, as currently recited, cannot, as a practical matter, be performed entirely in a human’s mind, even if aided with pen and paper”, that “the claims as amended require at minimum comparing a metagenomic read to a genomic database and iteratively and randomly fragmenting the read into fragments until a match is found”. The Applicant then concludes that “metagenomic classification (i.e., finding these matches) is computationally expensive even for powerful computers and requires a near base-by-base search of a genomic database that is entirely impractical for a person to perform mentally (see, e.g., para. 20 of Applicant’s originally filed specification describing k-length sequence roaming).”
It is respectfully submitted that these arguments are not persuasive. Firstly, the claims do not define a length of the metagenomic read and a length of the gene sequences or, a number of said gene sequences stored in the database. A person can visually compare a metagenomic read with one or more gene sequences, identify whether said metagenomic read matches at least one of the gene sequences, and divide said meatagenomic read in two reads. This mental process can be performed iteratively. As such, the steps as claimed would not preclude said mental comparison and identification and therefore are fairly interpreted under the BRI of the claim to be practically performed in the mind. Secondly, as set forth in the 2019 Guidance and the October 2019 Update to the Guidance, under Step 2A(1) of the patent-eligibility analysis the determination of whether the claims recite a judicial exception requires an evaluation of whether an abstract idea, law of nature, or natural phenomenon is set forth or described in the claims. Whether a process is computationally expensive or whether it requires powerful computers is of no relevance in said analysis.  In claims 1, 9 and 16 the steps of  comparing the metagenomic read to a genomic database comprising a plurality of gene sequences; determining that the metagenomic read 
2) That “a multipass iterative approach to metagenomic classification based on randomly fragmenting sequences on its face offers a practical application: improved classification of Next Generation Sequencing (NGS) reads” and that “as explained in Applicant’s originally filed specification, “one or more embodiments of the invention address the above-described shortcomings of the prior art by fragmenting metagenomic reads at random points and applying the random read fragments, sometimes referred to as seeds, to an indexed and/or annotated genomic database. This process can be iteratively repeated until an exact match is located or a minimal fragment length is achieved.” (Para. 21)”. The Applicant further adds that “moreover, an example use case offering an immediate practical application is provided in at least paragraph 23, “The above-described aspects of the invention address the shortcomings of the prior art by providing rapid classification and identification of a metagenomic sample. Such methods can improve human health and food and environmental safety, for example, by providing rapid identification of harmful pathogens.”
It is respectfully submitted that these arguments are not persuasive. The determination under step 2A(2) of whether the recited abstract ideas are integrated into a practical application is not based on whether the the recited process as a whole (multi-pass iterative approach to metagenomic classification) purportedly provides an improvement to a technological field.  This determination is based on whether the combination of elements recited in addition to the abstract ideas impose any meaningful limits on practicing the abstract ideas, for example, by providing an improvement in the 

 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5, 7-13 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 6-7; claim 9, lines 8-10 and claim 16, lines 8-10 recite: “in response to determining that the metagenomic read does not exactly match one or more of the plurality of gene sequences, randomly fragmenting, by the processor, the metagenomic read into two read fragments”. Since there is no positive, active step recited for determining an exact match between a metagenomic read and one or more gene sequences, the claim is unclear as to what is being responded to. 
The following language is suggested: 

if the metagenomic read does not exactly match one or more of the plurality of gene sequences, randomly fragmenting, by the processor, said read into two read fragments;...”
Clarification is requested.
Claim 1, lines 11-13; claim 9, lines 1-15 and claim 16, lines 13-15: “for each read fragment that does not exactly match one or more of the plurality of gene sequences, iteratively and randomly further fragmenting the read fragments until all resultant read fragments exactly match one or more of the plurality of gene sequences”.
There is lack of antecedent basis in the claims for “each read fragment that does not exactly match one or more of the plurality of gene sequences” as there is no recitation in the claim of a positive active, step of determining or identifying read fragments that do not exactly match the genes sequences. In the claims the determination of a non-exact match is done with the metagenomic read not with the read fragments. See comment above. In addition, the recited iteration is only performed for further fragmentation of the read fragments. This step does does not encompass a comparison of the further fragmented read fragments with the gene sequences to determine exact matches and therefore, it is unclear what is the stop condition of the iterative recitation. Finally, the recitation of “all resultant read fragments” is unclear was to what process or step are these read fragments resulting from. 
The following language is suggested to address the issues noted in claim 1, lines 11-13; claim 9, lines 1-15 and claim 16, lines 13-15. 
comparing, by the processor, the read fragments to the genomic database comprising the plurality of gene sequences;
read fragments and one or more of the plurality of gene sequences;
for each read fragment that does not exactly match one or more of the plurality of gene sequences, iteratively performing the following steps until all read fragments exactly match one or more of the plurality of gene sequences:
randomly further fragmenting the read fragment, 
comparing, by the processor, the further fragmented read fragments to the genomic database comprising the plurality of gene sequences, and 
identifying (or determining) the read fragments that do not exactly match one or more of the plurality of gene sequences;...”
Clarification is requested.
The term "greater" in claims 2, 10 and 17 is a relative term which renders the claim indefinite.  The term "greater than a fixed minimal length" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Specification fails to provide any guidance to what a “greater than a fixed minimal length” constitutes nor can “greater” than a minimal length be ascertained from the specification, since there is no disclosure of any value or percentage or, any other metric of the term “greater”.
Claims 3-5, 7-8, 11-13, 15, 18 and 19 are rejected for depending on a rejected base claim.
35 USC 112(b) Rejections- Response to Arguments.
	Applicant’s arguments filed on December 16, 2020 have been considered. A new grounds of rejection as necessitated by the claim amendments herein has been set forth.


35 USC 103 Rejections- Response to Arguments.
Applicant’s arguments filed on December 16, 2020 have been considered but are moot. Claims 1-5, 7-13 and 15-19, as currently amended, appear to be free of art under 35 USC 102 and 103 as the prior art does not teach or fairly suggests methods and systems for identifying a taxonomic entity based on an iterative random fragmentation of a metagenomic read which does not exactly match a gene sequence into to read fragments and, the comparison or said read fragments to a plurality of gene sequences. The prior art does not teach that said iterative random fragmentation and comparison is performed unit all the read fragments match one or more of the plurality of gene sequences. The closest related prior art in the field of nucleic acid sequencing teaches the generation of fragments by splitting partially mapped reads into mapped and unmapped and re-mapping said fragments to a reference sequence (see US 2016/0019340 to Gottimukkala). However, there is no teaching or suggestion that the fragmentation is a random fragmentation and, that the process is performed iteratively until all fragments match a genetic sequence.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2016/0019340 to Gottimukkala.
Noguchi, H. et. al; “MetaGene: prokaryotic gene finding from environmental genome shotgun sequences, Nucleic Acids Research, Volume 34, Issue 19, 1 October 2006, Pages 5623–5630.
Kotamarti, R. M. et. al; “Analyzing taxonomic classification using extensible Markov models”, Bioinformatics, Volume 26, Issue 18, 15 September 2010, Pages 2235–2241.
Mande, S. S; “Classification of metagenomic sequences: methods and challenges”, Briefings in Bioinformatics; Vol. 3 No. 6 (2012) pg. 669-681.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A/              Examiner, Art Unit 1631                                                                                                                                                                                          
/Lori A. Clow/              Primary Examiner, Art Unit 1631